Mikoll, J.
Appeal from an order of the Supreme Court (Klein, J.), entered May 23, 1986 in Ulster County, which granted defendant’s motion to change the venue of this action from Ulster County to New York County.
Defendant moved for a change of venue pursuant to CPLR 510 in this action brought by plaintiffs, tenants under a lease agreement, concerning property located in New York County. The lease between the parties provided, inter alia, that plaintiffs have possession of a certain apartment at a monthly rental of $4,790 from July 1, 1984 to June 30, 1987. Plaintiffs’ complaint states six causes of action, four requesting money damages, one asking for costs and disbursements and another seeking a declaratory judgment that the lease be terminated. Supreme Court found that termination of the lease would "affect the title to, or the possession, use or enjoyment of, real property” (CPLR 507). Therefore, Supreme Court directed that venue be changed as requested and that the Ulster County *880Clerk transmit all papers in the action to New York County. This appeal ensued.
There should be an affirmance. It has been held that a declaratory judgment action that "could affect a termination of the tenant’s 'possession, use or enjoyment’ or interest in the property” or "seek[s] to rescind the lease” is controlled by CPLR 507, which requires that a trial be held in a county where the property is located (Moschera & Catalano v Advanced Structures Corp., 104 AD2d 306, 307; see also, Arnold Constable Corp. v Staten Is. Mall, 61 AD2d 826).
Paragraph 10 of plaintiffs’ complaint asks for a declaration that "the lease has come to an end” and that plaintiffs have "no further obligations owing to the defendant”. Clearly, plaintiffs have asked for a judgment which would "affect the title to, or the possession, use or enjoyment of, real property” (CPLR 507).
In view of our decision, we find it unnecessary to review the other issues raised on this appeal.
Order affirmed, with costs. Main, J. P., Casey, Weiss, Mikoll and Harvey, JJ., concur.